                     Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 1 of 39

AO   106 (Rev.   04/10) Application for   ¡¡   Search Warrant
                                                                                                                                   Frl Frì
                                                UNrrr,o Srares Dtsrzucr Counr                                                      JUt I S æÍt
                                                                                  for the                                 Clcrkr.U.S. Dlstrlct tnd
                                                                          District of Columbia                              mnlfuptcy Gourts

                 In the Matter of the Search              of                                  Case: 1;17-mj-00503
                                                                                     )
          (Brieflv desc'ribe the properts, to he searched
                                                                                     )        Assigned To . Howell, BerylA.
           or identift the person by name and address)
     INFORMATION ASSOCIATED WITH THE EMAIL                                           )        Assign. Date : 711812017
                                                                                     )        Description: Search and Seizure Warrant
        ACCOUNT            @GMAIL.COM
                                                                                     )
                                                                                     )

                                                      APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement offtcer or an attonley for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following persorì or property (denttþ rhe person or describe the
property to be searched and give its location):

See Attachment A.
located in       the           Northern                   District   of                  California           , there is now concealed 1den¡rtt        the
person or describe the propert¡, to be sei=ed):

 See Attachment B. This warrant is sought pursuant to 18 U.S.C. S$ 2703(a), 2703(bX1XA), and 2703(cX1XA).

           The basis for the search under Fed, R. Crim. P. 4l(c) is þheckone or nrore)i
                    úevidence of           a crime;
                    dcontraband, fruits of crime, or other items illegally                     possessed;

                    dproperty designed for use, irrtended for use, or used in committing                       a crime;
                    Û a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
             Code Seclion                                                                        Oj/bnse Description
        18 U.S.C. S 951;                                  Acting as a foreign agent without notice to the Attorney General;

        18 U.S.C. S       1014                             False Statements to a financial institution
           The application is based on these facts:

        See attached Affidavit.

           f,     Continued on the attached sheet.
           ü      Delayed notice of        days (give exact ending date if more than 30 days:                                         ---   ) is requested
                  under l8 U.S.C. $ 3 103a, the basis of which is set forth on the attached sheet.
                                                --
           Reviewed by AUSA/SAUSA:                                                                                        ignalure

                                                                                                                          SpecialAgent, FBI
                                                                                                             Prinled nane and title

Sworn to before nre and signed in my presence.


Date:               07t18t2017                                                                        ¿*¿
                                                                                                               Judge's signature

City and state: Washington, D.C.                                                               Hon. Beryl A. Howell, Chief U.S. District Judge
                                                                                                            Printed name and title
        Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 2 of 39


                                                                                     FTLED
                                                                                     JUL I S ã¡ft
                          IN THE UNIT'ED STA'I-ES DIS"|RICT COURl'              Clerk, U.S. Dl¡trlct and
                              FOR THE DISTRICT OF COLUMBIA                        Bonkruptcy Courts

 IN THE MATTER OF TI-IE SEARCH OF                       Case: 1:17-mj-00503
 INFORMATION ASSOCIATED WITH THE                        Assigned To : Howell, BerylA.
 EMAIL ACCOUNT                                          Assign. Date : Tl1Bl2O1T
              GM Ar L.COM                               Description: Search and Seizure Warrant



                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR A SEARCH WARRANT

       I,                         being fìrst duly sworn, hereby depose and state as follows:.

                      INTRODUCTION AND AGENT BACKGROUND

        L      I   make this affidavit in support     of an application for a    search warrant for

infor¡nation associated with the email address provided for the Google Mail ("Gmail") Account

              gmail.com (hereinafter the "Target Account"), that is stored at premises owned,

maintained, controlled,   or operated by Google, an email provider          headquartered    at 1600
Amphitheatre Parkway, Mountain View, CA 94043 (hereinafter "Google"). The information to

be searched is described in the   following paragraphs and in Attachment A. This affidavit is made

in support of an application for a search warrant under l8 U.S.C. $$ 2703(a), 2703(bXlXA) and

2703(c)(l)(A) to require Google to disclose to the government copies of the information (including

the content of communications) further described in Attachment           A.    Upon receipt      of   the

information described    in Attachment A,       government-authorized persons      will   review that

information to locate the items described in Attachment B.
         Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 3 of 39




          3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

          4.       Based on my training and experience and the fbcts as set fbrth in this affidavit, there

is probable cause to believe that MICI-IAEL DEAN COHEN has committed violations of l8

U.S.C. $    l0l4   (false statements to a fìnancial institution),   l8 U.S.C.   {) 1956 (money laundering),

as well as     l8 U.S.C.$ 951 (acting as an unregistered foreign          agent) and the Foreign Agents

Registration Act     ("FARA"),22 U.S.C.       $   6l I el seq. There is also probable     cause   to search the

information described in Attachment A for evidence, contraband, fruits, and/or instrumentalities

of these crimes, further described in Attachment B.

                                             JURISDICTION

          5.       This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined         by l8 U,S.C. ç 2711.          Id.    $$ 2703(a), (bXlXA), &
(c)(l)(A). Specifically,    the Court is "a district court of the United States (including a magistrate

judge of such a court) . . . that has jurisdiction over the offense being investigated." l8 U.S.C.

{i 27r   r(3XAXi).

                                          PROBABLE CAUSE

          6.       As described below, the FBI is investigating COHEN in connection with, inler alia,

statements he made to a known financial institution (hereinafter "Bank          l")   in the course of opening




                                                       2
       Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 4 of 39




a bank account held in the name of Essential Consultants, LLC and controlled by COHEN. The

F'Bl is also investigating COHEN in connection with funds he received from entities controlled by

foreign governments and/or foreign principals, and the activities he engaged in the United States

on their behalf without properly disclosing such relationships to the United States government,

               A.      Michael Cohen

       7.      According to press reports and bank records collected during the investigation,

COHEN served for over a decade as an executive in the Trump Organization, an international

conglomerate with real estate and other holdings formerly controlled by President Donald Trump

prior to his presidency. Until approximately January 2017, COHEN was reported to have held

various positions within the Trump Orgarrization. During an interview withThe Wall Street Journal

in or around January 2017, COHEN described his role as being "the fìx-it guy . . . . Anything that

[then-President-elect Trumpl needs to be done, any issues that concern him, I handle."l

       8.      In or around January 2017,COHEN made public statements that he would resign

from the Trump Organization to serve as the personal attorney for President Trurnp (serving as an

attorney to the President in his personal capacity, as opposed to as a member of the White l{ouse

Counsel's Office). COHEN recently has identifìed himself publicly-including on his personal

Twitter account-as a personal attorney for the President.

       9,     As described in more detail below, on or about March 23,2017, COHEN submitted

paperwork to Bank   l, with whom   he had a prior banking relationship and several existing accounts,

for the purpose of opening a nelv account. In the section for customers to provide            contact

information, COHEN, by hand, struck out a previously provided e-mail address and in its place




I "lntelligence Dossier Puts Longtime Trurnp Fixer in Spotlight," Wall Street,lournal, Jan.       ll,
2017



                                                  J
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 5 of 39




wrote the Target Account as his current e-mail address.

                   B.       Essential Consultants, LLC

        10.        In or around June 2017, federal agents reviewed information supplied by Bank      I


based olr activity that      Bank     I   had observed from a number of accounts related to COHEN.

According to information provided by Bank           l, COHEN has been â customer since approximately

June 201   I   and controls several checking and loan accounts, some in his personal name and others

in the names of corporate entities. Agents have subsequently reviewed documents and records

provided by Bank        I related   to COHEN and these various accounts.

        ll.        Accordirrg to information provided by Bank       l,   on or about October 26,2016,

COHEN opened a new checking account in the name of Essential Consultants, LLC ("Essential

Consultants"); COHEN was the only authorized signatory on the account. Corporate rccords show

that Essential Consultants is a Delaware entity formed by COHEN on or about October 17,2016.

        12.        According to Bank l, when COHEN opened the Essential Consultants account, he

represented during the course         of Bank I's know your customer ("KYC")    procedures that he was

opening Essential Consultants as a real estate consulting company to collect fees for investment

consulting work. COHEN further represented that he intended to use his experience in real estate

to consult on commercial and residential real estate deals, and that his typical clients were expected

to be high net-worth domestic individuals. COHEN also represented that his purpose in setting up

this account was to keep the revenue from his consulting-which he said was not his main source

of income-separate from his personal fìnances.




                                                       4
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 6 of 39




                             5
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 7 of 39




                             6
          Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 8 of 39




                  D.      Foreign Transactions in the Essential Consultants Account with               a
                          Russian Nexus

          19.     According to information provided by Bank I , in or around October 2016, COHËN

represented that he expected f'urrds deposited into        the Essential Consultants account would

constitute inco¡ne from COHEN's consulting work and that COHEN's consulting clients were

expected    to be domestic (that is, within the United States). COHEN also represented tlrat he

expected his clients to be U.S.-based, high-net worth individuals.

          20.     However, records frorn Bank   I show   substantial transactional activity that appears

to be inconsistent with COHEN's KYC representations. Bank I records shows that the account

received numerous deposits f'rom fbreign businesses and entities that do not reflect the stated client

profile for the residential and commercial real-estate consulting services osterrsibly being provided

by Essential Consultants. Moreover, public records, media reports, and other publicly available

sources indicate that some of these companies have significant ties to foreign governments or are

entities controlled by f'oreign governments.

          21.    A search in or around July 2017 of the U.S. Departrnent of Justice     database of all

agents currently    or previously registered under the Foreign Agent Registration Act ("FARA")

confirmed that neither COHEN nor Essential Consultants is or has been a registered agent of a

foreign government.6       All FARA registration is handled by the U.S. Department of Justice's
National Security Division in Washington, D.C.




6
    The database is publicly available at https://www.fara.gov/



                                                   7
         Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 9 of 39




                         i.       Deposits b), Columbus Nova" LLC

          22.     According to records obtained from Bank I through June I ,2017, in the first fìve

months of 2017, the Essential Consultants bank account received five deposits, each in the amount

of $83,333 (for   a running   totalof $416,665). The funds for allfive deposits-four of which were

wire transfers and one by check-came from an account at another bank held in the name of

Columbus Nova, LLC.

          23.     Public,records show that Columbus Nova, LLC is an investment management firm

controlled by Renova Group ("Renova"), an industrial holding company based in Zurich,

Switzerland. According to public news accounts, Renova is controlled by Viktor Vekselberg,            a


wealthy Russian national. Public news accounts also report that Vekselberg is an oligarch with

various connections to Russian President Vladimir Putin and publicly met with Putin as recently

as in or around March 2017.7 According to the news articles, Vekselberg and Renova cunentty

are involved in various infrastructure projects in Russia, such as the building of an airport in Rostov

in advance of the 2018 FIFA World Cup, which is to be held in Russia. Vekselberg has              been

involved in various symbolic acts seen to be in the Russian national interest, such as the purchase

and repatriation of historic Faberge eggs.8

                        ii.      Plan to   Lift Russian Sanctions

          24.    On orabout February 19,2017,The New YorkTimes published an article reporting


7
    See, e.g., "Russiats Putin Meets Tycoon Vekselberg,"    Reulers,Mar. 14,2017.
I  On or about September 5, 2016, media outtets repofted that Russian authorities arrested two of
Vekselberg's closest associates in connection with allegations that a subsidiary had paid over Sl2
million in bribes to Russian government officials. Some media accounts speculated that the arrest
of Vekselberg's associates, as well as the commensurate searches of Renova's head office, were
intended as a warning from the Russian government that it wanted some form of cooperation or
value from Vekselberg See, e.g., "Another Billionaire Incurs Putin's Wrath," Bloomberg, Sept. 6,
20t6.



                                                    I
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 10 of 39




that COHEN had been involved in distributing a proposed plan to the then-National Security

Adviser, Michael T. Flynn, for the United States to   lift   sanctions on Russia as part of a negotiated

end to the hostilities in Ukraine. The tenns of the proposal appear to have been favorable to the

Russians, according to The New York Times article.e

       25.     According to the article, prior to meeting with Flynn, COHEN had been approached

by a Ukrainian politician ("Person 2") and a Russian-American businessman ("Person 3") who

had prior business dealings with COHEN and the Trump Organization. According to the news

report, Person 3 had previously been responsible for scouting deals in Russia fcir the Trump

Organization through his company. According to the news reporting, COHEN met personally

with both Person 2 and Person 3 about the proposal; during the meeting with Person 3, COHEN

received the written plan in a sealed envelope.

       26,     According to The New YorkTimes, COI{EN has confirmed that he met with Person

2 and Person 3 and received the plan in a sealed envelope. In or around February 2017, COHEN

then traveled to the White House and met the President in the Oval Office (the subject of the

meeting is unclear). According to COHEN, during that trip, he left the proposal in the office

occupied by then-National Security Adviser Flynn. According to The New York Times, COHEN

stated that he was waiting for a response at the time that Flynn was forced from his post as the

National Security Adviser.

       27.     The United States continues to investigate         if   any of the payments _or financial

relationships described above, or other relationships described further below, were connected to

COHEN's involvement in the distribution of a plan to lift Russian sanctions.




e
 "A Back-Channel Plan for Ukraine and Russia, Courtesy of T'rump Associates," Neu, York Times,
Feb. 19,2017.



                                                  9
          Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 11 of 39




                    E.     Other Foreign Transactions in the Essential Consultants Account

                           i.       Deposits by Korea Aerospace Industries Ltd.

           28.      According to Bank l, on or about May 10,2017 and June g,20l7,the Essential

Consultants bank account received           two deposits in the amount $150,000 (totaling          $300,000

between the two deposits) from a bank account in Seoul, South Korea. According to documents

obtained from Bank        l,   the account holder from which the money was sent is Korea Aerospace

Industries Ltd.     ("KAI"). According to its public website, KAI         is a South Korea-based company

that produces and sells fìxed-wing aircraft, helicopter aircraft, and satellites. Public news accounts

report that   KAI   has partnered   with Lockheed Martin to bid later this year on    a$I6   billion U.S. Air

Force T-X Trainer Jet Replacement Program.

           29.    According to publicly available materials and press accounts, as well as the

company's financial disclosures, the Republic of Korea (South Korea) government has significant

ties to   KAI. KAI    itself was formed in 1999 as part of   a   governr¡ent-led effort to consolidate South

Korea's aerospace industry manufacturers into a new sirrgle entity. KAI holds the exclusive rights

for all of the government's military logistics and           aerospace     projects.l0 The South Korean

government, through the Korea Development Bank, is the largest shareholder                   in KAI and its

largest debt    holder.ll According to information provided by Bank l,             messages related   to   the

transfer of funds from    KAI indicated that the purpose of these payments       was "consulting services."

                          ii.       Wire Transfers from a Kazakhstani Bank

          30.    According to Bank 1, on or about May 22,2017, the Essential Consultants bank


f0      e.g., Andrew Tylecote & Francesca Visintin, Corporale Governance, Finance and the
  ^See,
Technological Advantage of Nations (2008), at 165-66; International Business Publications,
Korea South: A "Spy" Guide (2016), af 229-31.
rl KAI, Annual      Report 2014, available at https://www.koreaaero.com/upload_images/new_pdf/
annual/PDF/Annual_report_eng_2O       I 4.pdfì




                                                     r0
         Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 12 of 39




account at Bank      I   received a       $ 150,000   deposit from an account at Kazkommertsbank, a bank in

Kazakhstan. According to Bank                l,   the listed account holder at Kazkommertsbank was a second

Kazakhstani bank named BTA Bank,                   AO. Bank I reported that   a message accompanying the   wire

payment indicated that the agreement was a "monthly corrsulting fee as per lnv BTA-101 DD May

10, 201 7 consulting agreement             Wn{ DD 08 05 201 7 CNTR W/I\DD          0810512017   ."

          3l   .   According to press reports, BTA Bank has been rnired in a multi-billion dollar fraud

that implicates its former top executives. According to a Forbes article published in or around

February 2017, for example, BTA Bank's auditors PricewaterhouseCoopers previously identified

a $10 billion discrepancy on the bank's balance sheets.l2 Subsequent investigation by forensic

accountants revealed that a unit of BTA had been used to issue billions of dollars' worth of credit

for property development and other deals in Russia, Ukraine, and Belarus. The investigation also

indicated that funds      illicitly   had been re¡noved from the bank through shell companies set up irr

the names of executives' family members.

                               iii.       Wire'Iransfers from Novartis Investments. SARL

          32,      Bank    I    also repofted that on or about April 15,2017 and May 15,2017. the

Essential Consultants account at Bank                 I received deposits in the amount of $99,800 (totaling
$199,600) from a Swiss bank account held in the name of Novartis Investments, SARL. Novartis

Investments, SARL is the in-house financial subsidiary of the Swiss pharmaceutical company

Novartis AG.

                   F.      Bo and Abe         Realty,LLC




r2   r'How To Get Back A Lost         $   l0B: One Bank's Tale in Europe's Biggest Alleged Fraud." Forbes,
Feb,6,2017.


                                                            lt
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 13 of 39




                                                    Records show that the ultimate source of funds

used to repay the HELOC funds came from a different company associated with COI-IEN, operating

under the name Bo and Abe Realty, LLC ("Bo and Abe Realty").

       35.     According to records of incorporation obtained from the New York Department of

State, Division of Corporations, Bo and Abe Realty LLC was incorporated on or about        luly 29,

2013. Documents show that the organizer was Michael Cohen and the associated business address

was COHEN's residentialaddress af 502 Park Avenue,                 New York, NY 10022. No other

agents or addresses were listed on the incorporating paperwork.

       36.     On or about.luly 31,2013, Bank        I   records show that COHEN signed account

opening documentation in order to open a bank account in the name of Bo and Abe Realty. In the

documentation, COHEN identified himself as the President       of Bo   and Abe Realty; the opening

documentation described the purpose of the business as the "purchase of real estate." The account

opening documentation also listed two other signatories on the account; COHEN's brother ("Person

4"), and Person 4's mother-in-law ("Person 5"). Both Person 4 and Person 5 were identifìed      as




                                               l2
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 14 of 39




                              l4
"members" of the company.

                G.     Use of the Target Account




          39.   On or about   MarchZl,20l7,      an employee f'rom Bank   I   sent an email to an email

address associated with the Trump Organization that had in the past been used by       COHEN. Bank

records obtained from Bank    I    show that the employee received an automatic reply from the email

address   with the following message: "Effective January 20, 2017, I have accepted the role          as


personal counsel   to President Donald J. Trump. All future emails should be directed                to




la
   A sizeable portion of the funds deposited into the Bo and Abe Realty account came from an
account in Person 5's name. A review of documents provided by Bank I as well as information
provided by other financial institutions indicate that both Person 4 and Person 5 are involved in
and receive significant funds through a different entity operating under the name Ukrethanol,
LLC ("Ukrethanol"). Ukrethanol has been involved in a series of suspicious transactions and has
been suspected of possible money laundering or structuring. For example, in or around June
2013, Bank 3 closed a business account held in the name of Ukrethanoland exited its
relationship with the company as a result of suspicious activity in the business account. The
government continues to investigate the source of the Ukrethanol funds and the ultimate
disposition of these monies.


                                                   r3
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 15 of 39




mdcohen2l2@gmai[.com [the Target Account] and all future calls should be directed should be

directed to 646-853-0   1   1."

        4A.    On or about March 23,2017, COHEN submitted new paperwork to Bank           I in order

to open another account (this one in the name of a newly incorporated entity with the name "Michael

D. Cohen & Associates P.C."). In the section for customers to provide contact information,

COHEN by hand struck out a previously provided e-mail address affiliated with the Trump

Organization. In its place, COHEN wrote the Target Account as his e-mail address for contact

purposes.

       41.     On or about April 6, 2A17, COHEN, using the Target Account, emailed               an


employee at Bank   I   about a pending wire to the Essential Consultants account. COHEN attached

images of another conversation    with another person who asked COHEN to confirm the routing

numbers to his bank account.

                        BACKGROUND CONCERNING GOOGLE MAIL

       42.     Irr my training and experience, I have learned that Google provides a variety of on-

line services, including electronic mail ("email") access, to the public. Google allows subscribers

to obtain email accounts at the domain name gmail.com, like the Target Account. Subscribers

obtain an account by registering with Google   Mail. During the registration   process, Google Mail

asks subscribers to provide basic personal inforrnation. Therefore, the computers of Google are

likely to contain stored electronic communications (including retrieved and unretrieved email for

Google Mail subscribers and information concerning subscribers and their use of Google Mail

services, such as account access information, email transaction information, and account

application information. In my training and experience, such infonnation may constitute evidence




                                                l4
        Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 16 of 39




of the crimes under investigation because the information can be used to identify the account's

user or users.

           43.   In rny training and experience, email providers generally ask their subscribers to

provide certain personal identifying inf'ormation when registering for an email account. Such

information can include the subscriber's full name, physical address, telephone numbers and other

identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

(including any credit or bank account number). In my training and experience, such information

may constitute evidence of the crimes under investigation because the information can be used to

identify the account's user or users. Based on my training and my experience, I know that, even

if   subscribers inseft false information to conceal their identity, this information often provides

clues to their identity, location, or   illicit activities.

           44.   In my training and experience, email providers typically retain certain tansactional

information about the creation and use of each account on their systems. This information can

include the date on which the account was created, the length of service, records of log-in (i.e.,

session) times and durations, the types        of service utilized, the status of the accou¡rt (including

whether the account is inactive or closed), the methods used to connect to the account (such          as


logging into the account via the provider's website), and other log files that reflect usage of the

account. In addition, email providers often have records of the Internet Protocol address ("lP

address") used to register the account and the IP addresses associated with particular logins to the

account. Because every device that connects to the Internet must use an IP address, IP address

information can help to identify which computers or other devices were used to access the email

account.




                                                        l5
       Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 17 of 39




         45. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such      as


technical problems, billing inquiries, or complaints from other users, Email providers typically

retain records about such communications, including records of contacts between the user and the

provider's support services, as well as records of any actions taken by the provider or user as a

result of the communications. In my training and experience, such information may constitute

evidence of the crimes under investigation because the information can be used to identify the

account's user or users.

         46.   This application seeks a warrant to search all responsive records and information

under the control of Google, a provider subject to the jurisdiction of this court, regardless of where

Google has chosen to store such information. The government intends to require the disclosure

pursuant to the requested warrant of the contents of wire or electronic communications and any

records or other information pertaining to the customers or subscribers      if   such communication,

record, or other information is within Coogle's possession, custody, or control, regardless         of

whether such communication, record, or other information is storedo held, or maintained outside

                     l5
the United States.

         47.    As explained herein, information stored in connection with an email account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct



l5 lt is possible that Google stores some portion of the infonnation sought outside of the United
States. lnMicrosoftCorp.v.UnitedStates,20l6WL3TTA056(ZndCir.20l6),theSecondCircuit
held that the government cannot enforce a warrant under the Stored Communications Act to
require a provider to disclose records in its custody and control that are stored outside the United
States. As the Second Circuit decision is not binding on this court, I respectfully request that this
warrant apply to all responsive information-including data stored outside the United States-
pertairring to the identified account that is in the possession, custody, or control of Google. The
government also seeks the disclosr¡re of the physical location or locations where the information
is stored.


                                                 t6
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 18 of 39




under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the

information stored in connection with an email account can indicate who has used or controlled

the account. This "user attribution" evidence is analogous to the search fbr "indicia of occupancy"

while executing a search warrant at a residence. For example, email communications, contacts

lists, and images sent (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled the account at a relevant    time. Further, information    maintained

by the email provider can show how and when the account was accessed or used. For example, as

described below, email providers typically log the Internet Protocol (lP) addresses from which

users access the email account, along   with the tirne and date of that access. By determining the

physical location associated   íith   the logged lP addresses, investigators can understand the

clrronological and geographic context of the email account access and use relating to the crime

under investigation. 'l"his geographic and timeline infor¡nation may tend to either inculpate or

exculpate the account owner. Additionally, information stored at the user's acçount may further

indicate the geographic location of the account user at a particular time (e.g., location information

integrated into an image or video sent via email), Last, stored electronic data may provide relevant

insight into the email account owner's state of mind as it relates to the offense under investigation.

For example, information in the email account may indicate the owner's motive and intent to

commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,

deleting communications in an effort to conceal them from law enforcement).




                                                 l7
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 19 of 39




                          PRESERVATION OF THE TARG.ET AqCOUNT

       48.      On or about June 21,2A17, the Federal Bureau of Investigation sent a request,

pursuant to   l8 u.s.c.   $ 2703(Ð, to Google, requesting that Google preserve all content associated

with the Target Account.

                                 FILTER REVIEW PROCEDURES

        49.     Review of the items described in Attachment           A   and Attachment B   will   be


conducted pursuant to established procedures designed to collect evidence in a manner consistent

with professional responsibility requirements concerning the maintenance of attorney-client and

other operative privileges. The procedures include use of a designated
                                                                       o'filter team," separate and


apaft from the investigative team, in order to address potential privileges.




                            lRemainder af this page left intentionally blankl




                                                   l8
        Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 20 of 39




                                            coNcLUsroN
         50.     Based on the forgoing, I request that the Court issue the proposed search warrant.

                                     REOUEST FOR SEALING

         5l.     I further request that the Court order that all papers in support of this application,

including the application, affidavit and search warrant, be sealed until further order of the Court.

These documents discuss an ongoing criminal investigation that is neither public nor known to

allof   the targets of the investigation. Accordingly, there is good cause to sealthese documents

because their premature disclosure may give targets an opportunity to flee/continue       flight frorn

prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.

                                        Respectfu   lly submitted,




                                        SpecialAgent
                                        Federal Bureau of Investigation



Subscribed and sworn to before me     on thisi{ffiof        July,2017.



                                             rlnozr- /fue
                                        The Honorable    BerylA. Howell
                                        Chief United States District Judge




                                                    t9
     Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 21 of 39




                                    ATTACHMENT A


      This warrant applies    to   information associated with the Google Mail Account

           @gmail.com that is stored at premises owned, maintained, conholled, or operated by

Google, a company headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043.




                                            20
         Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 22 of 39




                                         ATTACHMENT B


    I.        Information to be disclosed by Google
         To the extent that the infbrmation described in Attachment A is within the possession,
custody, or control      of the Google (hereinafler "the Provider"), regardless of whether         such

information is stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs, or information that have been deleted but are still available to the
Provider, the Provider is required to disclose the following informatio¡r to the government for each
account or identifier listed in Attachment A:

         a.      The contents of all emails associated with the account, includirig storcd or preserved
                 copies   of emails sent to and from the account, draft emails, the source         and

                 destination addresses associated with each email, the date and tirne at which each
                 emailwas sent, and the size and length of each email;
         b.      All   records or other information regarding the identifìcation    of the account,   to

                 include full name, physical address, telephone nurnbers and other identifiers,
                 records o1'session ti¡nes and durations, the date on which the account was created,

                 the length ofservice, the IP address used to register the account, log=in IP addresses

                 associated with session times and dates, account status, alternative email addresses
                 provided during registration, methods of connecting, log files, and means and
                 source of payment (including any credit or bank account number);
         c.      The types of service utilized;
         d.      AII records or other information stored at any time by an individual using the
                 account, including address books, contact and buddy lists, calendar data, pictures,
                 and files;
         e.      All   records pertaining to communications between the Provider and any person
                 regarding the account, including contacts with support services and records          of
                actions taken; and other identifiers, records of session times and durations, the date
                on which the account was created, the length of service, the types of service utilized,

                the IP address used to register the account, log-in IP addresses associated with
                session times and dates, account status, alternative e-mail addresses provided




                                                  2t
      Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 23 of 39




                  during registration, all other user names associated with the account, all account
                  names associated with the subscriber, methods of connecting;

          f.      All   search history or web history;

          g.      All   records indicating the services available to subscribers of the accounts;
          h.      All   usernames associated with or sharing a login IP address or browser cookie with

                  the accounts;
          i.      All cookies, including third-party cookies, associated with    the user;
          j.      All   records that are associated with the machine cookies associated with the user;

                  and

          k.      All telephone or instrument numbers     associated with   the Account (including MAC
                  addresses, Electronic Serial Numbers            ("ESN"), Mobile Electronic Identity
                  Numbers     ("MEIN"), Mobile Equipment ldentifier ("MEID"), Mobile ldentification
                  Numbers ("MIN"), Subscriber ldentity Modules ("SIM"), Mobile Subscriber
                  lntegrated Services Digital Network Number ("MSISDN"), International Mobile
                  Subscriber Identifiers ("lMSI"),       or   International Mobile Equipment ldentities
                  (*lMEI").
    il.        Information to be Seized by the Government
          All information described    above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities      of violations of l8 U.S.C. $ l0l4 (false        statements     to a financial
institution) and l8 U.S.C. $ 195ó (money laundering), as well as l8 U.S.C. {) 951 (acting as an
unregistered foreigrr agent) and the Foreign Agents Registration Act ("FARA"), 22 U.S.C. $             6l   I

et seE., involving Michael Dean Cohen and occurring on or afterJanuary 1,2016, including, for

each account or identifier listed on Attachment     A, information pertaining to the following matters:
          a.      Communications, records, documents, and other               files involving     Essential
                  Consultants, LLC;
          b.      Communications, records, documents, and other files involving Bo and Abe Realty,
                  LLC;
          c.      Communications, records, documents, and other files that false representations to a
                  financial institution with relation to intended the purpose of an account or loan at
                 that financial institution; the nature of any business or entity associated with an




                                                    22
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 24 of 39




      account a financial institution; the source of funds flowing into an account; or the
      purpose or nature of any financial transactions involving that financial institution;

d.    Records of any funds or benefits received by or offered to Michael Dean Cohen by,

      or on behalf of, any foreign government, foreign officials, foreign entities, foreign
      persons, or foreign principals;

e.    Communications, records, documents, and other files that reveal efforts by Michael
      Dean Cohen to conduct activities on behalf   of   for the benefit of, or at the direction
      of any foreign government, foreign ofÍicials, foreign entities, foreign persons, or
      foreign principals;
f.    Evidence indicating how and when the account was accessed or used, to determine
     the geographic and chronological context ofaccount access, use, and events relating

     to the crimes under investigation and to the account owner;
(l
      Evidence indicating the account owner's state of mind as it relates to the crimes
      under investigation;

h    The identity of the person(s) who created or used the account, including records
     that help reveal the whereabouts ofsuch person(s); and
     The identity of any person(sþ-including records that help reveal the whereabouts
     of the person(s)-who communicated with the account about any matters relating
     to activities conducted by Michael Dean Cohen on behalf        of for the benefit of, or
     at the direction of any foreign govemment, foreign officials, foreign entities,
     foreign persons, or foreign principals.




                                        23
        Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 25 of 39




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                   BUSINESS RECORDS PURSUANT TO FEDERAL RULE
                                OF EVIDENCE 902(11)


         [,                                              o   attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C .          ç   1746, that the information

contained in this declaration is true and correct. I am employed by Google, and my official title

is.IamacustodianofrecordsforGoogle.Istatethateach
of the records attached hereto is the original record or a true duplicate of the original record in

the custody of Google and that I am the custodian of the attached records consisting            of

               (pages/CDs/kilobytes). I further state that:


         a.     all records attached to this certificate were made at or near the time of the

occurence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;


         b.     such records were kept in the ordinary course of a regularly conducted business

activity of Google; and


         c.     such records were made by Google as a regular practice.


         I further state that this certifTcation is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.




 Date                                   Signature




                                                    24
     Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 26 of 39




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE SEARCH OF                              Case: 1:17-mj-00503
 INFORMATION ASSOCIATED WITH THE                             Ãu.iãn"O To : Howell, BerylA'
 EMAIL ACCOI.INT                                             Ássiõn. Date : 7t1812O17
                                                                                             Warrant
               :GMATL.COM                                    rjãtËi'pitn: Search and Seizure

              MOTION TO SEAL WARRANT 4.ND.RELATED DOCUMENTS AND
                TO REOUIRE NOlr-DrS CLOS*URE r.rNpFR_l I U. S. C. $. 2705 &)

        The United States of America, moving by and through its undersigned counsel, respectfully

moves the Court for an Order placing the above-captioned warrant and the application and affÏdavit

in support thereof (collectively herein the'oWarrant") under seal, and precluding the provider from

notifying any person of the Warrant pursuant       to    18 U.S.C. $ 2705(b). In regard to the non-

disclosure, the proposed Order would direct Google, an electronic communication and/or remote

computing services provider headquartered at 1600 Amphitheatre Parkway, Mountain View, CA

94043, not to notify any other person (except attorneys for Google for the purpose of receiving

legal aclvice) of the existence or content of the Warrant for a period of one year or until further

order of the Court.




        1.         The Court has the inherent power to seal court filings when             appropriate,

including the Waruant. Uniîed States v. Hubbard,650 F.2d 293,315-16 (D.C. Cir. 1980) (citing

Nixon v. Vlarner Communications, lnc.,435 U.S. 589, 598 (1978)). The Court may also seal the

Warrant to prevent serious jeopardy to an ongoing criminal investigation when, as in the present

case, such   jeopardy creates a compelling governmental interest in preserving the confidentiality of

the Wan ant   .   See lAashington PosÍ v. Robínson,935   Y   .2d 282,287 -89 (D,C. Cir. 1991).
         Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 27 of 39




            2.       In addition, this Coun has jurisdiction to issue the requested order because it is "a

    court of competent jurisdiction" as defined by               l8 U.S.C. ç 2711. Specifically, the Court is a
    o'district court of the                            *         jurisdiction over the offense being investigated."
                            United States . . . that       has

    18 U.S.C. $2711(3XAXÐ. As discussed fully below, acts or omissions in furtherance of the

offense under investigation occurred within Washington, D.C. Søe                    l8 U.S.C. ç 3237.

            3.      Further, the Court has authority to require non-disclosure of the Warrant under 18

U.S.C. $ 2705(b). Google provides an q'electronic communications service," as defined in l8

U.S.C. $ 2510(15), and/or "remote computing service," as defined in l8 U.S.C .5 27li(2). The

Stored Communications           Act ("SCA"), l8 U.S.C. çç2701-2712, governs how Google may                       be

compelled to supply communications and other records using a subpoena, court order, or search

wanant. Specifically, Section 2703(c)(2)                   authorizes the Government       to obtain certain   basic

"subscriber information" using a subpoena, Section 2703(d) allows the Government to obtain other

"non-content" information using             a court order, and            Section 2703(a)-(bXlXA) allows the

Government to obtain contents of communications using a search warrant.                            18 U.S.C. ç 2703.
                                                                                            ^See

           4.       The SCA does not set forth any obligation for providers to notify subscribers about

subpoenas, court orders, or search warrants under Section 2703. However, many have voluntarily

adopted policies of notifying subscribers about such legal requests. Accordingly, when necessary,

Section 2705(b) of the SCA enables the Government                       to obtain a court order to preclude    such

notification. In relevant part, Section 2705(b) provides as follows:l

           (b) Preclusion of notice to subject of governmental access.              A governmental
           entity acting under section 2703      .. . may apply to a court for an-order commanding
           a provider of electronic communications service or remote computing service to
           whom a warrant, subpoena, or courl order is directed, fbr such period as the court

I
 Section 2705(b) contains additional requircments for legal process obtained pursuant to 18 U.S.C.
$ 2703(bXl)(B), but the Government does not seel< to use the proposed Order for any legal process
under that provision.

                                                             2
     Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 28 of 39




        deems appropriate, not to notify any other person of the existence of the warrant,
        subpoena, or court order. The court shall enter such an order if it determines that
        there is reason to believe that notification of the existence of the warant, subpoena,
        or court order will result in-
            (1) endangering the life or physical safety of an individual;
            (2) flight from prosecution;
            (3) destruction of or tampering with evidence;
            (4) intimidation of potential witnesses; or
            (5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.

18 U.S.C. $   2705(b). The United States District Court for the District of Columbia has made clear

that a nondisclosure order under Section 2705(b) must be issued once the Govemment makes the

requisite showing about potential consequences of notification:

        The explicit terms of section 2705(b) make clear that if a courts [szc] finds thatthere
        is reason to believe that notifying the customer or subscriber of the court order or
        subpoena may lead to one of the deleterious outcomes listed under $ 2705(b), the
        court must enter an order commanding a service provider to delay notice to a
        customer for a period of ti,me that the court determines is appropriate. Once the
        government makes the required showing under $ 2705(b), the court is required to
        issue the non-disclosure order.

In re Application for Order of Nondisclosure Pursuant to 18                 U.S.C. S 2705(b)          þr   Grand Jury

Subpoena #GJ2014031422765,41 F. Supp. 3d                 l, 5 (D.D.C.    2014).

        5.      Accordingly, this motion to seal sets forth facts showing reasonable grounds to

command Google not to notify any other person (except attorneys for Google for the purpose                           of

receiving legal advice) of the existence of the Subpoena for a period of one year or until further

order of the Court.




       6.       At the present time, larv           enforcement officers      of the FBI are conducting              an

investigation into violations related to   1   I   U.S.C. $   10 14 (false statements   to   a   financial institution),

18U.S.C.$ 1956(moneylaundering),aswellas18U.S.C.$951(actingasanunregisteredforeign

agent) and the Foreign Agents Registration           Act ('FARA"), 22 U.S.C.       $ 611 et seq. arising out         of


                                                         J
     Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 29 of 39




the conductof Michael D. Cohen.        It   does not appearthat Cohen is currently aware of the nature

and scope of the ongoing FBI investigation into him.

                            REOUEgI FOR SEATTING ,{}rD NON-DTSCLOSURE

          7   .   In this møtter, the government requests that the Warrant be sealed until further order

of the Court and that Google and its employees be directed not to notify any other person of the

existence or content of the Warrant (except attorneys for Google for the purpose of receiving legal

advice) for a period ofone year or until further order ofthe Court. Such an order is appropriate

because the Warrant relates to an ongoing criminal investigation, the     full scope of which is neither

public nor known to the targets of the investigation, and its disclosure mây alert these targets to

the ongoing investigation and its scope. Once alerted to this investigation, potential targets would

be immediately prompted to destroy or conceal incriminating evidence, alter their operational

tactics to avoid future detection, and otherwise take steps to undermine the investigation and avoid

future prosecution. In particular, given that they are known to use electronic communication and

remote computing services, the potential target could quickly and easily clestroy or encrypt digital

evidence relating to their criminal activity.

        8.        Given the complex and sensitive nature of the crirninal activity under investigation,

and also given that the criminal scheme may be ongoing, the Govemment.anticipates that this

confidential investigation     will   continue for the next year      or longer.    However, should

círcumstances change such that couft-ordered nondisclosure under Section 2705(b) becomes no

longer needed, the Government will notífy the Court and seek appropriate relief.

       9.         There is, therefore, reason to believe thàt notification of the existence of the

Warrant   will seriously jeopardize the investigation, including by giving   the targets an opportunity

to flee from prosecution, destroy or tamper with eviden ce, and intimidate witnesses, See 18 U.S.C.



                                                     4
    Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 30 of 39




$ 2705(bX2)-(5). Because of such potential jeopardy to the investigation, there also exists        a


compelling governmental interest in confidentiality to justify the government's sealing request.

See Robínson, 935 F .2d at 287 -89.


        10.     Based on prior dealings with Google the United States is aware that, absent a court

order under Section 2705(b) commanding Google not to notiff anyone about a legal request, it is

Google's policy and practice, upon receipt of a warrant seeking the contents of electronically

stored wire or electronic communications for a certain account, to notify the subscriber or customer

of the existence of the warrant prior to producing the material sought.

        WHEREFORE, for all the fbregoing reasons, the government respectfully requests thatthe

above-captioned wanant, the application and affidavit      in support thereof, and all attachments

thereto and other related materials be placed under seal, and furthermore, that the Court command

Google not to notify any other person of the existence or contents of the above-captioned warant

(except attorneys for Google for the purpose of receiving legal advice) for a period of one year or

until fuither order of the Court.

                                                      Respectfully submitted

                                                      ROBERT     S               ilI
                                                      Special

Dated     4/ft/zc'v




                                                 5
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 31 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 32 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 33 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 34 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 35 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 36 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 37 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 38 of 39
Case 1:19-mc-00044-BAH Document 12 Filed 05/22/19 Page 39 of 39
